Filed 3/24/22; Certified for Publication 4/13/22 (order attached)




        IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                              FIRST APPELLATE DISTRICT

                                         DIVISION TWO


 THE PEOPLE,
            Plaintiff and Appellant,
                                                          A162591
 v.
 JUAN PANTOJA,                                            (Solano County
                                                          Super. Ct. No. FCR349721)
            Defendant and Respondent.


        Defendant Juan Pantoja filed a motion to suppress evidence of a
firearm found on his person when he was patted down during a traffic stop.
The trial court granted defendant’s motion and then dismissed the case. The
District Attorney appeals.
        We affirm.
                 FACTUAL AND PROCEDURAL BACKGROUND
        In January 2020, the Solano County District Attorney filed a one-count
felony complaint charging defendant with possession of a firearm by a felon
(Pen. Code,1 § 29800, subd. (a)(1)). The next month, defendant filed a motion
to suppress evidence gathered on January 3, 2020 (§ 1538.5), arguing the
evidence was obtained as the result of an unreasonably prolonged detention
and illegal search.


        1   Further undesignated statutory references are to the Penal Code.

                                                   1
Hearing on Defendant’s Suppression Motion and Preliminary Examination
      On April 12, 2021, the magistrate heard defendant’s suppression
motion at the preliminary hearing. The only witness was Vacaville police
officer Chris Hill.
      Officer Hill testified he was on duty around 1:30 a.m. on January 3,
2020, when he saw a silver Dodge turn right onto Brown Street. The car
“caught [his] attention because it was going rather quickly” although it was
traveling within the speed limit of 25 miles per hour. Hill turned around to
follow the Dodge and noticed the license plate light and third brake light
located at the back window of the vehicle appeared not to be working.
      As the Dodge pulled into an apartment complex parking lot, Hill turned
on his overhead lights and initiated a traffic stop. Defendant was the driver
and sole occupant of the car. Hill vaguely recognized him, and when
defendant gave his name, Hill testified he remembered defendant “had a
history of violence and firearm possession, and he was at the time an
investigative lead in a homicide.”2 Hill had prior contact with defendant a
handful of times and had “also seen his name in briefing logs.” He thought
he transported defendant once when defendant was arrested for possession of
firearms. Hill did not recall having any contact with defendant when a crime
of violence was involved.
      When Hill approached the driver’s side door, the window was rolled
down and defendant asked if the officer wanted his license, registration, and
proof of insurance. There was no smell of marijuana and no contraband in
plain view. Hill saw no signs that defendant was intoxicated. Hill ran a


      2 Initially, the trial court sustained a defense objection to this
testimony based on lack of foundation and hearsay. The prosecutor stated
the evidence was only for “the effect on the listener” (and so not for the truth),
and the court allowed the testimony for that purpose.

                                        2
record check and learned defendant had a valid license and was not on
probation or parole. Hill asked where defendant was coming from (he said he
went to get a burrito) and when he got off probation (he answered, 2018).
Hill asked if there was weed in the car, and defendant said he did not smoke
weed. Hill asked defendant if he could take a look in the vehicle for
contraband, and defendant declined.
      After defendant declined to consent to a search, Hill asked defendant to
get out of his car and put his hands behind his head because Hill was going to
issue him a citation for the vehicle lighting infractions. Around this time,
another officer arrived on the scene.
      The prosecutor asked whether Hill believed “defendant was armed or
dangerous at that moment.” Hill responded, “He was wearing baggy clothing.
He had [a] hoodie on and jeans. The hoodie naturally has bulges in it, so
based upon defendant’s history of weapons, I elected to remove him from the
vehicle and pat him down so I can complete the citation.” Asked again if he
believed defendant was presently armed and dangerous, Hill answered,
“There’s a good possibility or chance, yes.”
      Defendant did not make any furtive gestures and did not make any
sudden movements during the traffic stop, but “he appeared to be getting
nervous” when Hill told him he was going to pat him down. As Hill patted
defendant’s front waistband area, he felt what he recognized as a handle to a
handgun. He lifted the front of defendant’s hoodie and saw a revolver.
Defendant was arrested. Hill inspected the revolver, which was loaded with
five rounds. The traffic stop occurred in a high-crime area.
      On cross-examination, Hill agreed it had been years since he had seen
defendant arrested. Defense counsel also established that in his police report
of the incident Hill did not mention any bulges in defendant’s clothes and



                                        3
apparently did not describe defendant’s sweatshirt as baggy. Hill
acknowledged that it was cold outside at the time of the traffic stop, Hill
usually takes only about five minutes to write a traffic citation, and in fact
there was no arrest warrant for defendant in the homicide case in which he
was “an investigative lead.”
      In support of the motion to suppress, defense counsel argued the
prosecution failed to establish “reasonable articulable facts that Mr. Pantoja
was armed and presently dangerous at the time,” noting there was no
evidence of contraband, no furtive or evasive movements, and defendant
complied with the traffic stop. He pointed out there was no proof defendant
had “any arrests by the Vacaville Police within years of this occurring” and
the prosecution cited no authority that “specifically says knowledge of a . . .
defendant’s history from years prior allows them to pat search at will.”
Defense counsel further observed that Hill initially left defendant alone
inside his car while Hill returned to his patrol car to run the record check,
which suggested the officer did not actually believe defendant was armed or
presently dangerous at the time of the traffic stop.
      The prosecutor argued the totality of the circumstances supported
Hill’s reasonable belief that defendant was armed or dangerous, citing
defendant’s baggy clothing, that it was dark outside and in the car, that the
stop was in a high-crime area, and that Hill knew of “defendant’s history of
violence and weapons possession.”
Trial Court Rulings
      The trial court granted defendant’s motion to suppress, explaining:
“[T]he officer is well within his rights to remove a detainee from a vehicle
while the investigation is proceeding, and that includes traffic stops and
minor citations; however, in order . . . to conduct a pat search, there must be



                                        4
specific and articulable facts known to that officer that would lead that officer
to believe that he was presently armed and dangerous. When you asked this
officer that exact question, his answer was, ‘There was a good chance,’ which
to me means that that’s all speculative, and he didn’t have any specific or
articulable facts to believe that this individual was presently armed or
dangerous. [¶] Therefore, I’m going to grant the motion to suppress. The
motion to suppress being granted, there’s insufficient evidence for a holding
order and this matter is discharged and his bond is exonerated. And that
concludes Mr. Pantoja’s matters and that concludes our calendar for today.”
                                  DISCUSSION
Constitutional Principles
      “In Terry v. Ohio (1968) 392 U.S. 1 (Terry), the United States Supreme
Court held that there exists ‘a narrowly drawn authority to permit a
reasonable search for weapons for the protection of the police officer, where
he has reason to believe that he is dealing with an armed and dangerous
individual, regardless of whether he has probable cause to arrest the
individual for a crime. The officer need not be absolutely certain that the
individual is armed; the issue is whether a reasonably prudent man in the
circumstances would be warranted in the belief that his safety or that of
others was in danger.’ ” (King v. State of California (2015) 242 Cal.App.4th
265, 283.)
      “ ‘The sole justification of the search . . . is the protection of the police
officer and others nearby, and it must therefore be confined in scope to an
intrusion reasonably designed to discover guns, knives, clubs, or other hidden
instruments for the assault of the police officer.’ ([Terry, supra, 392 U.S.] at
p. 29.) The officer must be able to point to specific and articulable facts
together with rational inferences therefrom which reasonably support a



                                          5
suspicion that the suspect is armed and dangerous.” (People v. Dickey (1994)
21 Cal.App.4th 952, 955–956 (Dickey).) “[A]n ‘inchoate and unparticularized
suspicion or “hunch” ’ is insufficient.” (In re Jeremiah S. (2019) 41
Cal.App.5th 299, 305 (Jeremiah S.).)
      In Dickey, for example, the Court of Appeal held a pat-down search was
not justified based on circumstances that the defendant “(1) had no
identification, (2) exercised his Fourth Amendment right and refused to allow
the deputy to search the vehicle, (3) was nervous and sweating, (4) or because
baking powder was found in a film canister” because “[n]one of these
considerations, considered singly or in combination, would lead an officer to
‘ “. . . reasonably believe in the possibility that a weapon may be used against
him. . . .” ’ ” (Dickey, supra, 21 Cal.App.4th at p. 956.) In Jeremiah S., the
pat search of a minor who was detained with a companion just before
midnight on suspicion of robbery was not justified where the two minors were
smaller than the officers, the officers had no information that the robbery
being investigated involved weapons, the minors followed officer instructions,
and they made no furtive, unusual or sudden movements. (Jeremiah S.,
supra, 41 Cal.App.5th at p. 306.) In In re H.H. (2009) 174 Cal.App.4th 653,
660 the pat search could not be justified based on the totality of the
circumstances where a “minor was stopped for a traffic infraction, not a crime
of violence,” at 11:30 p.m., because “the time and location of the encounter,
though relevant, ‘are insufficient by themselves to cast reasonable suspicion
on an individual.’ ” (Accord People v. Medina (2003) 110 Cal.App.4th 171,
177–178 (Medina) [rejecting the Attorney General’s argument that the time
of day and location may in combination be sufficient by themselves to justify
a Terry stop and frisk].)




                                        6
Standard of Review
      “In reviewing a trial court’s decision to grant a motion to suppress
evidence, we rely on the trial court’s express and implied factual findings,
provided they are supported by substantial evidence, to independently
determine whether the search was constitutional. [Citation.] ‘Thus, while we
ultimately exercise our independent judgment to determine the constitutional
propriety of a search or seizure, we do so within the context of historical facts
determined by the trial court.’ [Citation.] It is the trial court’s role to
evaluate witness credibility, resolve conflicts in the testimony, weigh the
evidence, and draw factual inferences. [Citation.] We review those factual
findings under the deferential substantial evidence standard, considering the
evidence in the light most favorable to the trial court’s order.” (People v. Lee
(2019) 40 Cal.App.5th 853, 860–861, 870 [affirming the grant of a motion to
suppress evidence obtained from an unconstitutional car search].)
Analysis
      Defendant was stopped for a vehicle code infraction in this case. He
was cooperative at all times during the traffic stop, he did not appear to be
intoxicated, his driver’s license was valid, he answered Officer Hill’s
questions, he made no furtive or sudden movements, and Hill did not
describe any other behavior by defendant that suggested he was armed and
dangerous.
      When asked whether he believed defendant was armed or dangerous,
Hill cited (1) the fact defendant was wearing baggy clothing that “naturally
has bulges in it” and (2) “defendant’s history of weapons” as reasons to pat
him down. Asked again, “did you believe he was presently armed and
dangerous?” Hill responded, “There’s a good possibility or chance, yes.” The
trial court found Hill’s second response indicated his belief was “all



                                         7
speculative, and he didn’t have any specific or articulable facts to believe that
this individual was presently armed or dangerous.”
      Considering the evidence in the light most favorable to the trial court’s
ruling and deferring to the court’s implied factual and credibility findings, we
conclude the court properly granted defendant’s motion to suppress.
      First, the trial court reasonably could have discounted Hill’s testimony
that defendant’s clothing contributed to reasonable suspicion given the facts
that Hill did not write in his police report that defendant’s clothes were
suspiciously bulging or baggy and, at the suppression hearing, he
acknowledged the bulges were “natural” and that it was cold outside that
night. The District Attorney relies on People v. Rios (2011) 193 Cal.App.4th
584, for the proposition that “baggy or bulging clothing” may be relevant to
the reasonable suspicion analysis, but the facts of Rios are readily
distinguishable. In Rios, a probation officer “was dealing with a probable
gang member who was overly dressed for the weather, belligerently refused
to answer his questions or cooperate with him, and continued to make
evasive movements even after [the officer] asked him to stop” and the court
hearing the suppression motion credited the officer’s testimony that, based on
all these factors, he believed Rios “was trying to hide a weapon.” (Id. at p.
599.) Here, in contrast, defendant was dressed appropriately for the weather,
he cooperated with Officer Hill during the traffic stop, he made no furtive or
sudden movements, and Hill never testified that any of defendant’s conduct
suggested he was trying to hide a weapon.
      Second, we agree with defendant that Hill’s description of “defendant’s
history of weapons” was insufficient to support reasonable suspicion. Hill
testified he was aware of defendant having been arrested for possession of




                                        8
weapons on one occasion,3 but it had been years since defendant was
arrested. Defendant cites federal authority holding that a person’s criminal
record is not sufficient to create reasonable suspicion to support a detention
or search.4 (See United States v. Foster (4th Cir. 2011) 634 F.3d 243, 246–247
(Foster) [“ ‘A prior criminal record “is not, standing alone, sufficient to create
reasonable suspicion” ’ ”]; United States v. Mathurin (3d Cir. 2009) 561 F.3d
170, 177 [“a past criminal conviction, never mind an arrest record, is not
sufficient alone for reasonable suspicion; law enforcement agents must
support this fact with sufficient corroborating evidence”].) For example, in
United States v. Davis (10th Cir. 1996) 94 F.3d 1465, 1469, the court
observed, “Knowledge of a person’s prior criminal involvement is not,
standing alone, sufficient to create reasonable suspicion.” In Davis, the court
held the circumstances that the defendant was in a high crime area, that he
walked away from the police, dropped eye contact, and kept his hands in his
pockets and that the officer knew the defendant had a criminal record did not
support a reasonable suspicion that the defendant was unlawfully carrying a
firearm. (Id. at pp. 1469–1470.)5


      3 Although he initially referred to defendant having “a history of
violence and firearm possession,” Hill did not provide any information about
alleged violence and could not recall any contact with defendant that involved
a crime of violence. Hill did not mention violence when explaining why he
elected to pat defendant down.
      4 “Questions regarding the suppression of evidence are controlled by
federal constitutional law.” (People v. Miranda (1993) 17 Cal.App.4th 917,
923, fn. 4 [discussing federal case law in review of the denial of a motion to
suppress].)
      5These federal cases consider what circumstances are sufficient to
support reasonable suspicion for an officer to detain an individual, but the
same reasoning applies to the question of reasonable suspicion to pat down


                                         9
      For the proposition that an officer’s history of weapons possession is
sufficient by itself to justify a pat search, the District Attorney cites People v.
Bush (2001) 88 Cal.App.4th 1048. In that case, an officer stopped a vehicle
for missing registration stickers on the rear license plate. The officer learned
the driver’s license was suspended and the car’s registration was not current,
and the dispatcher further informed the officer the driver “ ‘had a history of
violence, possession of weapons and was reported to be a kick-boxer.’ ” (Id. at
p. 1050.) Because the officer was concerned for his safety, after another
officer arrived, he had the driver get out of the car and searched the car.
(Ibid.) On appeal, the driver argued the officer was not entitled to rely on the
information from the dispatcher because it was six years old.
      The Court of Appeal concluded the search was justified, reasoning: “In
our job as appellate court judges, we have been called upon to review
hundreds upon hundreds of criminal convictions. Our experience has led us
to the conclusion that, unfortunately, felons convicted of illegal weapons
offenses often later carry concealed weapons, and they do so more than six
years after an initial conviction. Moreover, while some persons who are ‘very
violent’ reform such tendencies, many, many others do not. The information
possessed by the dispatcher was not unreasonably stale. That information
provided ‘specific and articulable facts’ which reasonably warranted the
officer in believing that defendant was dangerous and could gain immediate
control of weapons.” (Bush, supra, 88 Cal.App.4th at p. 1053.)
      Bush is distinguishable because Officer Hill in this case did not know
from personal knowledge or a dispatch report that defendant was “very


an individual. (See Medina, supra, 110 Cal.App.4th at p. 177 [“Although the
Supreme Court’s discussion on this subject addresses the propriety of Terry
stops, the court’s conclusions apply with equal force in determining the
reasonableness of Terry frisks”].)

                                        10
violent” (Hill mentioned seeing defendant’s name in briefing logs, but he did
not testify defendant was reported to be violent), and he knew only that
defendant had been arrested for possession of a weapon many years ago.
“[K]nowledge of a person’s prior criminal involvement (to say nothing of a
mere arrest) is alone insufficient to give rise to the requisite reasonable
suspicion.” (United States v. Sandoval (10th Cir. 1994) 29 F.3d 537, 542.)6
      The District Attorney also argues the circumstances that the stop
occurred in a high crime area and that defendant was “an investigative lead
in a homicide” contributed to a reasonable suspicion defendant was armed
and dangerous. But mere presence in a high crime area, by itself, does not
justify a pat down search. (Medina, supra, 110 Cal.App.4th at p. 177
[weapon search not justified merely because the suspect was in a high gang
area late at night].) This principle certainly applies in this case, where it
appears defendant was stopped as he pulled into his own apartment complex.
And “a person’s Fourth Amendment rights cannot be lessened simply because
he or she is ‘under investigation’ by the police. Just as an officer’s knowledge
of a suspect’s past arrests or convictions is inadequate to furnish reasonable
suspicion; so too is knowledge that a suspect is merely under investigation,
which is an even more tentative, potentially innocuous step towards
determining criminal activity.” (Foster, supra, 634 F.3d at p. 247.)




      6 As Sandoval explains, if prior criminal history alone sufficed to create
reasonable suspicion, “any person with any sort of criminal record—or even
worse, a person with arrests but no convictions—could be subjected to a
Terry-type investigative stop by a law enforcement officer at any time
without the need for any other justification at all. Any such rule would
clearly run counter to the requirement of a reasonable suspicion . . . .”
(Sandoval, supra, 29 F.3d at p. 543.)

                                       11
      In short, we conclude, viewing the evidence in the light most favorable
to the trial court’s ruling, Officer Hill’s pat search of defendant was not
supported by reasonable suspicion.
                                DISPOSITION
      The orders granting defendant’s motion to suppress and dismissing the
complaint are affirmed.




                                       12
                                         _________________________
                                         Miller, J.


WE CONCUR:


_________________________
Stewart, Acting P.J.


_________________________
Mayfield, J.*




A162591, People v. Pantoja




     * Judge of the Mendocino County Superior Court, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.

                                    13
Filed 4/13/22

                           CERTIFIED FOR PUBLICATION

                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                             FIRST APPELLATE DISTRICT

                                     DIVISION TWO


 THE PEOPLE,
         Plaintiff and Appellant,
                                                    A162591
 v.
 JUAN PANTOJA,                                      (Solano County
                                                    Super. Ct. No. FCR349721)
         Defendant and Respondent.


BY THE COURT:

        The opinion in the above-entitled matter filed on March 24, 2022, was not
certified for publication in the Official Reports. For good cause and pursuant to
California Rules of Court, rule 8.1105, it now appears that the opinion should be
published in the Official Reports, and it is so ordered.




Dated: _______________________                    ________________________________
                                                  Stewart, Acting P.J.




                                              1
Court: Solano County Superior Court

Trial Judge: Hon. Stephanie Grogan Jones

Krishna A. Abrams, Solano County District Attorney; Karen Jensen, Deputy
District Attorney, for Plaintiff and Appellant

Jonathan Soglin, Deborah Rodriguez under appointment by the Court of
Appeal, for Defendant and Respondent




A162591, People v. Pantoja




                                           2